                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION


CENTERPOINTE RESEARCH                                               Case No. 3:20-cv-00179-HZ
INSTITUTE, INC., an Oregon
corporation,
                                                 STIPULATED TEMPORARY
                      Plaintiff,                 RESTRAINING ORDER

       v.

MICHAEL SINGLETERRY, an
individual, and LAW OF ATTRACTION
COACH, an Oregon sole proprietorship,

                      Defendants.

       Plaintiff Centerpointe Research Institute, Inc. (“CRI”) moved for entry of a Temporary

Restraining Order and for Order to Show Cause Why a Preliminary Injunction Should Not Enter

(the “Motion”) against Defendants Michael Singleterry (“Singleterry”) and Law of Attraction

Coach (“LOA Coach,” and together with Singleterry, “Defendants”). ECF 4-6. The parties have

stipulated to the entry of this temporary restraining order (“Stipulated Order”). The Court,

having considered CRI’s Complaint, Motion, supporting declarations, exhibits, and


                                                                          Perkins Coie LLP
1-   STIPULATED TEMPORARY RESTRAINING ORDER                         1120 N.W. Couch Street, 10th Floor
                                                                        Portland, OR 97209-4128
                                                                          Phone: 503.727.2000
                                                                           Fax: 503.727.2222
memorandum of law filed in support of the Motion, and the terms of this Stipulated Order, finds

that:

                                             FINDINGS

         By stipulation of the parties, the Court finds as follows:

         1.     CRI and Defendants have stipulated and agreed to entry of this Stipulated Order

without any admission of wrongdoing or violation of law, and without a finding by the Court of

law or fact other than stated below.

         2.     The Court has jurisdiction over the subject matter of this case, and there is good

cause to believe it will have jurisdiction over Defendants.

         3.      Venue in the District of Oregon is proper under 28 U.S.C. § 1391(b)(1) and (2)

and LR 3-2.

         4.     CRI asserts that there is good cause to believe that Defendants have engaged in,

and are likely to engage in the future in, acts and practices that violate the Defend Trade Secrets

Act, 18 U.S.C. § 1832 to § 1839, and the Oregon Uniform Trade Secrets Act, ORS 646.461 to

ORS 646.475, and CRI asserts that it is therefore likely to prevail on the merits of this action.

Solely for purposes of this Stipulated Order, Defendants, without waiving their rights and

defenses in this action, do not contest CRI’s assertions.

         5.     CRI asserts that there is good cause to believe that immediate and irreparable

damage to CRI will ensue if the relief sought in this Stipulated Order is not granted. Solely for

purposes of this Stipulated Order, Defendants, without waiving their rights and defenses in this

action, do not contest CRI’s assertions.

         6.     CRI asserts that weighing the equities and considering the public interest support

the issuance of the relief sought in this Stipulated Order. Solely for purposes of this Stipulated

Order, Defendants, without waiving their rights and defenses in this action, do not contest CRI’s

assertion.


                                                                            Perkins Coie LLP
2-      STIPULATED TEMPORARY RESTRAINING ORDER                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
                                                                             Fax: 503.727.2222
       7.      CRI asserts that for purposes of working towards an expeditious resolution of this

dispute, posting of security pursuant to Federal Rule of Civil Procedure 65(c) is not necessary.

Solely for purposes of this Stipulated Order, Defendants, without waiving their rights and

defenses in this action, do not contest CRI’s assertion.

       8.      Singleterry has agreed to the entry of this Stipulated Order on the conditions that

(i) nothing in or about this Stipulated Order is or should be construed as an admission of any

kind by him and (ii) this Stipulated Order will not operate as a determination on the merits of any

aspect of CRI’s claims.

                                         DEFINITIONS

       For purposes of this Stipulated Order, the following definitions shall apply:

       1.      “CRI Customer Database” refers to CRI’s proprietary database containing contact

and other information for hundreds of thousands of customers, sales opportunities, and leads, to

which Singleterry had access during his employment with CRI.

       2.      “Other CRI Confidential Information” refers to any other confidential and trade

secret information belonging to CRI that Singleterry may currently have in his possession,

including, without limitation, sales copy; joint venture partner contact information; CRI’s

standard operating procedures for marketing and business development campaigns; sales lists of

domestic and international purchasers of CRI products and services; and copies, if any, of the

products CRI offers for sale, including video products.

                           PROHIBITED BUSINESS ACTIVITIES

       IT IS THEREFORE ORDERED that Defendants, and their officers, agents, servants,

employees, and attorneys, and all other persons in active concert or participation with any of

them, who receive actual notice of this Stipulated Order by personal service or otherwise, are

hereby temporarily restrained and enjoined from:




                                                                          Perkins Coie LLP
3-   STIPULATED TEMPORARY RESTRAINING ORDER                         1120 N.W. Couch Street, 10th Floor
                                                                        Portland, OR 97209-4128
                                                                          Phone: 503.727.2000
                                                                           Fax: 503.727.2222
       1.       Making any further use or disclosure of the CRI Customer Database and Other

CRI Confidential Information, including any information derived from the CRI Customer

Database; and

       2.       Destroying any information, documents or other evidence in any way relating to

the allegations in CRI’s Complaint, and requiring Defendants to make available for imaging and

preserve all hard drives and any other storage medium that contained copies of the CRI

Customer Database and Other CRI Confidential Information, including any information derived

from the CRI Customer Database.

     PROTOCOL FOR ANALYSIS OF DEFENDANTS’ ELECTRONIC DEVICES AND

                      RETURN OF THE CRI CUSTOMER DATABASE

       IT IS FURTHER ORDERED that not later than February 20, 2020, the parties will

schedule a mediation or judicial settlement conference to negotiate a protocol for (1) the analysis

of Defendants’ electronic devices for conduct relevant to this lawsuit; and (2) the return and/or

destruction of all copies in Defendants’ possession, custody, or control of the CRI Customer

Database, including any information derived therefrom.

                           DURATION OF STIPULATED ORDER

       IT IS FURTHER ORDERED that the Stipulated Order granted herein shall expire 30

days from entry of this Stipulated Order at 11:59 PM (Pacific Time) of the 30th day, unless

within such time, for good cause shown, the Stipulated Order is extended, or unless Defendants

consent it should be extended for a longer period.

///

///

///

///

///


                                                                          Perkins Coie LLP
4-    STIPULATED TEMPORARY RESTRAINING ORDER                        1120 N.W. Couch Street, 10th Floor
                                                                        Portland, OR 97209-4128
                                                                          Phone: 503.727.2000
                                                                           Fax: 503.727.2222
                             RETENTION OF JURISDICTION

       IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this matter for

all purposes.

       IT IS SO ORDERED:

       DATED this ____ day of February 2020.



                                          The Honorable Marco A. Hernández
                                          United States District Court Judge

STIPULATED TO BY:

  PERKINS COIE LLP                                ANGELI LAW GROUP LLC

  By: /s/ Sarah J. Crooks                         By: /s/ Edward A. Piper
      Sarah J. Crooks, OSB No. 971512                 Edward A. Piper, OSB No. 141609
      SCrooks@perkinscoie.com                         ed@angelilaw.com.com
      Matthew J. Mertens, OSB No. 146288              Joanna T. Perini-Abbott, OSB No. 141394
      MMertens@perkinscoie.com                        joanna@angelilaw.com
      1120 N.W. Couch Street, 10th Floor              121 S.W. Morrison St., Ste. 400
      Portland, OR 97209-4128                         Portland, OR 97204
      Telephone: 503.727.2000                         Telephone: 503.954.2232
      Facsimile: 503.727.2222                         Facsimile: 503.227.0880

  Attorneys for Plaintiff                         Attorneys for Defendants
  Centerpointe Research Institute, Inc.           Michael Singleterry and Law of Attraction
                                                  Coach




                                                                     Perkins Coie LLP
5-   STIPULATED TEMPORARY RESTRAINING ORDER                    1120 N.W. Couch Street, 10th Floor
                                                                   Portland, OR 97209-4128
                                                                     Phone: 503.727.2000
                                                                      Fax: 503.727.2222
